DETAILED ACTION
Applicant: TOME, Curtis Peter; XIE, Fei; LI, Wei; & MCCLELLAND, Stefan Andrew
Assignee: ReCarbon, INC.
Attorney: Chung Sik PARK (Reg. No.: 52,093) and Jason Croft (Reg. No.: 65,195)
Filing: Amendment filed 12 May 2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
Claims 1-20 are currently pending before the Office, and claims 1 and 11-12 were further amended to avoid the cited art.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 14 April 2022 was filed after the mailing date of the Non-Final Rejection on 01 February 2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant’s arguments, see Pages 7-9, filed 12 May 2022, with respect to a formality objection & claim rejections have been fully considered and are persuasive in that the suggested amendments have been made to the Specification and the claims have been amended to avoid the cited art.  The objection of the Specification has been withdrawn and the rejections of the claims have been withdrawn. 

Allowable Subject Matter
Claims 1-20 allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the closest prior art references are:
Schriever et al. – which discloses generating gas discharge plasma (Schriever et al.: Fig. 1 plasma 11) to function as an extreme ultraviolet source (¶5) which is monitored with an ultraviolet sensor to monitor the EUV output (¶13).  However, Schriever et al. fails to disclose generating plasma by use of microwave energy and it fails to disclose measuring light emitted by the plasma in an infrared range.

    PNG
    media_image1.png
    377
    286
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    388
    260
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    397
    439
    media_image3.png
    Greyscale

Aoki et al. – which discloses monitoring properties of flowing plasma (Aoki et al.: Fig. 4; C.1:L.10-25) including an infrared light source (50) and an ultraviolet light source (30), and a detection unit (38) configured to determine plasma conductivity and electron density using detected infrared plasma emissions (56,58; C.9:L.45-51) and determining plasma temperature using detected ultraviolet plasma emissions (43,47; C.7:L.7-14).  However, Aoki et al. fails to disclose a plasma cavity for generating plasma therewithin by use of microwave energy and it fails to disclose a flow inlet being configured to introduce a gas into a center of the plasma cavity.

    PNG
    media_image4.png
    460
    764
    media_image4.png
    Greyscale


Woskov et al. – which discloses a microwave plasma monitoring system (Abstract) including a plasma cavity (Woskov et al.: Fig. 5 cavity 220) for generating a plasma therewithin by use of microwave energy (140) and a spectrometer (150) configured to instantaneously detect a 6.5 nm spectral band (C.7:L.35-38).  However, Woskov et al. fails to disclose measuring intensities of light emitted by the plasma in infrared and ultraviolet ranges.

    PNG
    media_image5.png
    665
    601
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    548
    378
    media_image6.png
    Greyscale

Risby et al. – which discloses a method of generating plasma with microwave radiation (Risby et al.: Figs. 3-4c; Abstract) including a microwave source (¶¶58-59) and gas inlets (Fig. 3 inlets 206; Figs. 4a-4c inlets 9,10) formed in the sides of the plasma cavity (Fig. 3 cavity 202; Figs. 4a-4c cavity 4).  However, Risby et al. fails to disclose a flow inlet being configured to introduce a gas into a center of the plasma cavity, it fails to disclose a detection unit for measuring intensities in the ultraviolet and infrared ranges, and it fails to disclose a controller for controlling the detection unit.

    PNG
    media_image7.png
    516
    446
    media_image7.png
    Greyscale

    PNG
    media_image8.png
    504
    375
    media_image8.png
    Greyscale


Harvey (US Pub. 2006/0021633) – which discloses a high density plasma chemical vapor deposition method (Harvey: Fig. 2A; Abstract) including a microwave energy source (150; ¶40) connected to a plasma processing region (116) and a non-dispersive infrared spectroscopic detector (200; ¶41) with gas nozzles on the sides (137,140) and a vent being configured to vent gas out of a center (145,146) of the plasma cavity (116).  However, Harvey fails to disclose a flow inlet being configured to introduce a gas into a center of the plasma cavity, it fails to disclose a detection unit for measuring intensities in the ultraviolet and infrared ranges, and it fails to disclose a controller for controlling the detection unit.

    PNG
    media_image9.png
    620
    833
    media_image9.png
    Greyscale

Furthermore, there isn’t any teaching or motivation in the prior art for a plasma generating system (Fig. 2) including a plasma cavity (22) for generating plasma with microwave energy (14); a flow inlet (42) being configured to introduce a gas into a center of the plasma cavity (43); a detection unit (61) for measuring plasma emitted light in an ultraviolet range (74a) and an infrared range (74b); and a controller (169) for controlling the detection unit (61), in combination with the other claimed elements.  Claims 2-20 are allowed based on dependency.

    PNG
    media_image10.png
    782
    935
    media_image10.png
    Greyscale

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY SCOTT VALENTINER whose telephone number is (571)272-7504. The examiner can normally be reached M-F / 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/JEREMY S VALENTINER/Examiner, Art Unit 2884